Citation Nr: 1125191	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  09-40 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel












INTRODUCTION

The Veteran served on active duty from November 1945 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Reno, Nevada.                   

In January 2011, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's need for regular aid and attendance is not due to his service-connected disabilities. 


CONCLUSION OF LAW

The criteria for the assignment of special monthly compensation (SMC) based on the need for regular aid and attendance of another person have not been met.  
38 U.S.C.A. §§ 1114(l), 1114(s), 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.350(b), 3.350(i), 3.352(a) (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).   

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in November 2006, prior to the date of the issuance of the appealed rating decision.  Notice of how to establish a disability rating and an effective date was provided to the Veteran in an April 2011 supplemental statement of the case.  See Dingess/Hartman, 19 Vet. App. at  473.   Although the Dingess notice was provided after the adjudication of the claim on appeal, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  In this regard, as the Board concludes below that there is a preponderance of evidence against the Veteran's claim for SMC based on the need for regular aid and attendance of another person, any question as to the appropriate effective date to be assigned is rendered moot.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).   

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received a VA examination in March 2011, which was thorough in nature and adequate for the purposes of deciding this case.  The examiner provided an opinion as to whether or not the Veteran was in need of the regular aid and attendance of another person due to his service-connected disabilities.  Thus, VA has no further duty to provide another examination.  

Based on the foregoing, it is the Board's determination that VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II. Laws and Regulations

SMC is payable to a Veteran who, as a result of his service- connected disabilities, is so helpless as to need or require the regular aid and attendance of another person. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  Under 38 C.F.R. § 3.351(c), a Veteran will be considered in need of regular aid and attendance if he or she: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

Factors considered to determine whether regular aid and attendance is needed include: inability to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need to adjust special prosthetic or orthopedic appliances which by reason of the particular disability requires aid (this does not include adjustment of appliances that persons without any such disability would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable decision is permissible. Particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that he is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a) (2010); Turco v. Brown, 9 Vet. App. 222 (1996).  It is logical to infer, however, a threshold requirement that "at least one of the enumerated factors be present."  Turco, 9 Vet. App. at 224.  "Bedridden" will be that condition which, by virtue of its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a doctor has prescribed rest in bed for a greater or lesser part of the day to promote convalescence or cure is insufficient.  38 C.F.R. § 3.352(a) (2010).

To establish entitlement to SMC based on housebound status under 38 U.S.C.A.§ 1114(s), the evidence must show that a Veteran has a single service-connected disability evaluated as 100 percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, the Veteran has a single service-connected disability evaluated as 100 percent disabling and due solely to service-connected disability or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i) (2010).



III. Analysis

In this case, the Veteran contends that he is entitled to SMC based on the need for aid and attendance of another person because of his service-connected disabilities.  The Veteran is currently service-connected for hypertensive cardiovascular disease, rated as 100 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; residuals, fracture, right distal femur, rated as 30 percent disabling; residuals, fracture left fibula, rated as 20 percent disabling; bursitis, left shoulder, rated as 10 percent disabling; varicose veins, left lower extremity, rated as 10 percent disabling; varicose veins, right lower extremity, rated as 10 percent disabling; hiatal hernia with duodenal ulcer, rated as 10 percent disabling; residuals, fracture sacrum, rated as 10 percent disabling; and, bilateral hearing loss, rated as 0 percent disabling.  

At the outset, the Board notes that the Veteran has a service-connected disability evaluated as 100 percent disabling.  As such, he has previously been granted SMC on the basis of being housebound.   

Following a review of the evidence of record, the Board finds that there is a preponderance of evidence against an award of entitlement to SMC based on the aid and attendance of another person.  At the outset, the Board notes that there is no evidence of record showing that the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less.  In his April 2007 VA examination, his eyesight was 20/50 without glasses.  In addition, by his March 2011 VA examination, in response to the question of whether the Veteran's best corrected vision was 5/200 or worse in both eyes, the examiner responded "no."  Thus, the first criteria of 38 C.F.R. § 3.351(c) is not applicable in this case, and may not be used to support the claim for SMC based on the need for regular aid and attendance of another person.

As the Veteran has not alleged, nor does the medical evidence of record show, that he is confined to nursing home because of mental or physical incapacity, the second criteria of 38 C.F.R. § 3.351(c) is also not applicable in this case, and may not be used to support the claim for SMC based on the need for regular aid and attendance of another person.

As a consequence, entitlement to SMC based on the aid and attendance of another person turns on whether the evidence of record establishes a factual need for this benefit.  The Board finds that the preponderance of the probative and competent evidence of record does not support a finding that the Veteran's service-connected disabilities have rendered him so helpless as to be in need of regular aid and attendance of another person.  Significantly, in April 2007, the Veteran underwent a VA examination.  At that time, the examiner stated that the Veteran required assistance to protect himself from the hazards of his daily environment and ordinary living.  He could not leave his home without being taken by someone else.  According to the examiner, the Veteran was morbidly obese.  The Veteran was also dizzy with poor balance and was unsteady on his feet.  He had difficulty with self care and washing himself and was urinary incontinent.  According to the examiner, the Veteran appeared to be confused.  The Veteran's diagnoses included PTSD, morbid obesity, Alzheimer's disease, major depression, and anxiety disorder.  The examiner reported that the Veteran was totally incapacitated and needed the assistance of another to be able to leave his home.  

In a VDVA Form 10, Medical Statement for Consideration of Aid and Attendance, an examining physician noted that the Veteran had Alzheimer's disease and rheumatoid arthritis.  He  also reported that the Veteran experienced severe memory loss issues and loss of sense of time, which required 24 hour monitoring by a family member or attendant.  

A VA examination was conducted in March 2011.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  He noted that the Veteran's daughter took care of him, which included helping him get up, bathe, and dress, and preparing his meals; the Veteran was unable to perform dressing and undressing, bathing, grooming, and toileting.  According to the examiner, the Veteran had severe memory loss.  He used a walker and a wheelchair.  The Veteran could not walk without the assistance of another person.  The examiner opined that the Veteran's service-connected disabilities did not result in physical or mental impairment that rendered him so helpless as to require the regular aid and attendance of another person.   Rather, the examiner concluded that the Veteran' non-service-connected disability of advanced Alzheimer's dementia had a major impact on his ability to perform acts of daily living, including keeping himself clean and presentable, feeding, dressing and undressing himself, attending to his needs of nature.  Due to the Veteran's Alzheimer's dementia, care and assistance were required on a regular basis to protect the Veteran from any dangers incident to his daily environment.   

In the instant case, the Board recognizes that the Veteran experiences some significant physical limitations and impairment.  However, the examiner from the Veteran's March 2011 VA examination did not relate these physical limitations to the Veteran's service-connected disabilities.  Rather, he specifically stated that they were the result of his non-service-connected Alzheimer's disease.  In addition, in the April 2007 VA examination report, although the examiner noted that the Veteran had PTSD, a service-connected disability, he also discussed other non-service-connected disabilities such as morbid obesity, Alzheimer's disease, major depression, and anxiety disorder.  Moreover, although he opined that the Veteran was totally incapacitated and needed the assistance of another to be able to leave his home, he did not conclude that the Veteran's incapacitation was due solely to a service-connected disability(ies).  Thus, there is no medical opinion of record, private or VA, that demonstrates that the Veteran is unable to attend to the matters of daily living or to protect himself from the hazards of his environment solely as a result of his service-connected disabilities.



In short, there is a preponderance of the competent and probative evidence of record against an award of entitlement to SMC based on the need for the regular aid and attendance of another person, and the benefit is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


